R. D. Howell (appellee) sued F. D. Jones (appellant) to recover a brokerage commission. The case was correctly submitted on special issues, no objection being urged thereto; the evidence as to the existence, whether or not, of the brokerage contract sued upon was sharply conflicting; the jury could with equal propriety have decided the issue either for appellee or appellant, however, having resolved the conflicts in favor of appellee, and the trial court having approved same and rendered judgment thereon, we would not be justified in disturbing this status.
After a careful consideration of all assignments urged for reversal, and failing to find reversible error, the judgment of the trial court is affirmed.
Affirmed.